DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are now allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, a method or apparatus requiring an imaging device for endoscopic procedures, comprising: 
a body comprising an LED, 
an elongated shaft connected to the body having a distal tip with a distal face
an optical assembly including an imaging lens at the distal face, 
a first and second pair of fiber bundles positioned to receive light from the LED, and which pass through the shaft to the distal end face, not having diffusion lenses thereat, 
wherein; an angle of the field of view is greater than 90 degrees, half the angle of the field of view is greater than the critical angle of the outlet of the first fiber bundle, but less than the critical angle of the outlet of the second fiber bundle, and the LED has a radiation distribution larger than the field of view. 
Goldenberg (4,641,912) teaches an endoscope having two illumination bundles, the illumination bundles having differing numerical apertures. 
There is no reason or suggestion provided in the prior art to modify the above prior art to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning. Also see the reasons for allowance presented in the office action of 5/17/2021.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goldenberg (4,641,912)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276.  The examiner can normally be reached on 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795